DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5 and 16-20 drawn to - setting a first primary channel of the AP as part of the AP candidate set of the coordinating AP within a basic service set (BSS) operating bandwidth of the coordinating AP; and coordinating AP updates in the AP candidate set when a coordinated AP that is part of the AP candidate set performs a channel switch to a second primary channel operating on a different bandwidth stream than a bandwidth stream of the first primary channel. Classified in class 370 subclass 430 [H04Q 2213/291].
II.	Claims 6-9 drawn to - selecting, by the sharing AP, an AP as the shared AP if a bandwidth of a primary channel of the AP is within a bandwidth of the SH-TXOP; and restricting, by the sharing AP, allocation to any shared AP in the AP candidate set of time resources beyond a duration of the SH-TXOP and frequency resources outside of the SH-TXOP bandwidth. Classified in class 370 subclass 230 [H04L 47/72].
III.	Claims 10-12 drawn to - simultaneously transmitting an SH-TXOP switch of a plurality of SH-TXOP switches by a plurality of shared access points (APs), each of the SH-TXOP switches containing identical content; and including, by a sharing AP, in an SH-TXOP announcement frame, information regarding whether an SH-TXOP switch frame will be transmitted by the plurality of shared APs. Classified in class 370 subclass 389 [H04L 12/56].
IV.	Claims 13-15 drawn to - generating temporal security keys with a sharing AP having an AP candidate set that includes the shared AP. Classified in class 713 subclass 171 [H04L 9/0838].
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, III, and IV are directed to related mutually exclusive subject matter. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed operate distinct from each other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Claims 1-5, and 16-20 - A method of setting conditions for an access point (AP) to be included in an AP candidate set of a coordinating AP for a transmission opportunity (TXOP), comprising: setting a first primary channel of the AP as part of the AP candidate set of the coordinating AP within a basic service set (BSS) operating bandwidth of the coordinating AP; and coordinating AP updates in the AP candidate set when a coordinated AP that is part of the AP candidate set performs a channel switch to a second primary channel operating on a different bandwidth stream than a bandwidth stream of the first primary channel.
Claims 6-9 - A method of setting conditions for a sharing access point (AP) to select a shared AP from an AP candidate set of the sharing AP for a shared transmission opportunity (SH-TXOP), comprising: selecting, by the sharing AP, an AP as the shared AP if a bandwidth of a primary channel of the AP is within a bandwidth of the SH-TXOP; and restricting, by the sharing AP, allocation to any shared AP in the AP candidate set of time resources beyond a duration of the SH-TXOP and frequency resources outside of the SH-TXOP bandwidth.
Claims 10-12 – A method of a shared transmission opportunity (SH-TXOP) switching, comprising: simultaneously transmitting an SH-TXOP switch of a plurality of SH-TXOP switches by a plurality of shared access points (APs), each of the SH-TXOP switches containing identical content; and including, by a sharing AP, in an SH-TXOP announcement frame, information regarding whether an SH-TXOP switch frame will be transmitted by the plurality of shared APs.
Claims 13-15 - A method of associating a station (STA) with a shared access point (AP) in a shared transmission opportunity (SH-TXOP), comprising: generating temporal security keys with a sharing AP having an AP candidate set that includes the shared AP.
The inventions are distinct and operate separately (mutually exclusive).
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
5 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465